Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 1 of 17




                Exhibit 9
    Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 2 of 17




IN THE HIGH COURT OF JUSTICE                             Claim No CL-2019-000723

BUSINESS AND PROPERTY COURTS OF
ENGLAND AND WALES

QUEEN’S BENCH DIVISION
COMMERCIAL COURT

Before Mr Justice Andrew Baker

Dated 16 December 2019

B E T W E E N:

                                    (1) VALE S.A.

                            (2) VALE HOLDINGS B.V.

                         (3) VALE INTERNATIONAL S.A.

                                                              Claimants/Applicants

                                         and

                          (1) BENJAMIN STEINMETZ
                            (2) DAG LARS CRAMER
                              (3) MARCUS STRUIK
                               (4) ASHER AVIDAN
                             (5) JOSEPH TCHELET
                                (6) DAVID CLARK
                           (7) BALDA FOUNDATION
                   (8) NYSCO MANAGEMENT CORPORATION

                                                          Defendants/Respondents


                                 FREEZING ORDER



                                    Penal Notice

If you, Benjamin Steinmetz, Dag Lars Cramer, Marcus Struik, Asher Avidan, Joseph
Tchelet, David Clark, Balda Foundation or NYSCO Management Corporation disobey
this order you may be held to be in contempt of Court and may be imprisoned, fined
 or have your assets seized. Any other person who knows of this Order and does
anything which helps or permits any Respondent to breach the terms of this Order
 may also be held to be in contempt of Court and may be imprisoned, fined or have
                                 their assets seized.




                                          1
      Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 3 of 17




UPON the worldwide freezing order made by Sir Michael Burton GBE (sitting as a Judge of
the High Court) dated 3 December 2019 (the “Ex Parte WFO”)


AND UPON the freezing order amendment made of the Court’s own motion by Mr Justice
Andrew Baker dated 14 December 2019


AND UPON the Applicant’s application for continuation of the Ex Parte WFO made by
application notice dated 11 December 2019


AND UPON the application of the Fourth Respondent and Fifth Respondent dated 12
December 2019 for an extension of time to comply with paragraphs 11(1), 11(3)(a)-(c) and 12
of the Ex Parte WFO


AND UPON reading the Second Affidavit of James Brady dated 12 December 2019 (“Brady
2”)


AND UPON hearing Leading Counsel for the Applicant, Counsel for the First Respondent,
Counsel for the Second Respondent, Counsel for the Third to Fifth Respondents, Leading
Counsel for the Sixth Respondent and Leading Counsel for the Seventh and Eighth
Respondents


AND UPON the Applicant giving the undertakings set out in Schedule B at the end of this
Order and the Judge accepting those undertakings


AND UPON the Second Respondent giving the undertakings set out in Schedule C at the end
of this Order and the Judge accepting those undertakings


AND UPON the Seventh Respondent agreeing to accept service of the Ex Parte WFO, the
further order of Sir Michael Burton GBE dated 3 December 2019 (the “Service Order”) and
the Claim Form in these proceedings by email from the Applicant’s legal representative to
Byrne & Partners LLP on 12 December 2019, without prejudice to the Seventh Respondent’s
rights to challenge or set aside this order and/or the jurisdiction of the English courts and/or
the Ex Parte WFO without change of circumstances




                                               2
     Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 4 of 17



AND UPON this order being made without prejudice to the Respondent’s rights to challenge
or set aside this order and/or the jurisdiction of the English courts and/or the Ex Parte WFO
without change of circumstances


THE COURT HEREBY DIRECTS AND ORDERS THAT


THIS ORDER


   1. This is a Freezing Injunction made against Benjamin Steinmetz, Dag Lars Cramer,
       Marcus Struik, Asher Avidan, Joseph Tchelet, David Clark, Balda Foundation and
       NYSCO Management Corporation (the “Respondent”) on 16 December 2019 by Mr
       Justice Andrew Baker continuing the Freezing Injunction made on 3 December 2019
       by Sir Michael Burton GBE (sitting as a Judge of the High Court) on the application of
       Vale S.A., Vale Holdings B.V. and Vale International S.A. (the “Applicant”).


   2. Any application by any Respondent to challenge the jurisdiction of the English Courts
       and/or discharge and/or set aside and/or vary this Order and/or the Ex Parte WFO
       shall be issued and served by 4.30pm on 7 February 2020 (a “Set Aside
       Application”). The following directions shall apply to any Set Aside Application issued
       by any Respondent:


           (1) The Applicant’s evidence in response shall be filed and served by 4.30pm on
              13 March 2020.
           (2) The Respondent’s evidence in reply shall be filed and served by 4.30pm on 2
              April 2020.
           (3) The Respondent’s skeleton argument shall be filed and served by 4.30pm on
              8 April 2020.
           (4) The Applicant’s skeleton argument shall be filed and served by 4.30pm on 9
              April 2020.
           (5) There shall be a hearing of all Set Aside Applications commencing on 21 April
              2020 with a time estimate of four days (with one day for pre-reading on 21 April
              2020), to be listed before Sir Michael Burton GBE (sitting as a Judge of the
              High Court) if possible.


   2A. If any other urgent application (other than a Set Aside Application) is made by any
       party on or before the Effective Return Date Hearing, it shall be referred to Mr Justice
       Andrew Baker on the papers to determine whether the application is urgent and what


                                              3
    Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 5 of 17



     directions, if any, should be given (including as to whether and when a hearing of the
     application should be listed).


  3. [intentionally blank].


  4. If there is more than one Respondent –


     a) unless otherwise stated, references in this Order to “the Respondent” means any
         or all of them; and


     b) the “First Respondent” means Benjamin (Beny) Steinmetz, the “Second
         Respondent” means Dag Lars Cramer, the “Third Respondent” means Marcus
         Struik, the “Fourth Respondent” means Asher Avidan, the “Fifth Respondent”
         means Joseph (Yossie) Tchelet, the “Sixth Respondent” means David Clark, the
         “Seventh Respondent” means Balda Foundation, and the “Eighth Respondent”
         means NYSCO Management Corporation; and


     c) this Order is effective against any Respondent on whom it is served or who is given
         notice of it.


FREEZING INJUNCTION


  5. Subject to paragraph 7A below, until the Effective Return Date Hearing or further order
     of the Court, the Respondent must not –


     (1) remove from England and Wales any of his assets which are in England and Wales
         up to the value of US$1.85 billion; or


     (2) in any way dispose of, deal with or diminish the value of any of his assets whether
         they are in or outside England and Wales up to the value of US$1.85 billion; or


     (3) in any way dispose of, deal with or diminish the value of any of his assets outside
         of England and Wales unless the total unencumbered value (as defined in
         paragraph 8 below) of all his assets in England and Wales exceeds US$1.85
         billion.




                                            4
  Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 6 of 17



6. Subject to paragraph 7A below, paragraph 5 applies to all the Respondent’s assets
   whether or not they are in his own name, whether they are solely or jointly owned, and
   whether the Respondent is interested in them legally, beneficially or otherwise. For the
   purpose of this Order the Respondent’s assets include any asset which he has the
   power, directly or indirectly, to dispose of or deal with as if it were his own. The
   Respondent is to be regarded as having such power if a third party holds or controls
   the asset in accordance with its or his direct or indirect instructions. For the avoidance
   of doubt, and without limitation, the term asset shall include any chose in action and
   any digital currency (including but not limited to BitCoin, Ethereum and Litecoin).


7. This prohibition includes the following assets in particular –


   (1) in relation to all Respondents, any interest under any trust, foundation or similar
       entity including any interest which can arise by virtue of the exercise of any power
       of appointment, discretion or otherwise howsoever.


   (2) the following assets of the First Respondent in particular –


      a) Any interest in the property known as Mul HaY am Street 21, Arsuf, Israel or the
          net sale money after payment of any mortgages if it has been sold; and
      b) Any remaining funds or proceeds paid to the First Respondent by the Seventh
          Respondent after April 2010.


   (3) the following assets of the Second Respondent in particular –


      a) Any interest in the property known as 8 Well Road, London, NW3 1LH;
      b) Any remaining funds or proceeds relating to the:
          i.   US$10 million bonus promised to the Second Respondent by BSG
               Resources Limited (“BSGR”) in about April 2010;
         ii.   the US$2.5 million bonus payment promised to Onyx Financial Advisors Ltd
               (of which the Second Respondent was the ultimate beneficial owner) by the
               Seventh Respondent at about the same time;
      c) The shares held by the Second Respondent in Norn Verdandi Limited, and any
          remaining shareholding in the Onyx Financial Advisors group of companies, or
          the sale money if any of them have been sold;
      d) Any interest in Manerhorn Holdings S.A. (the company which received a
          payment of US$3 million from BSGR on or about 6 July 2010) or the funds


                                           5
Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 7 of 17



        received by or assets held by Manerhorn Holdings S.A. for and on behalf of the
        Second Respondent; and
   e) Any money in accounts held in the name of the Second Respondent (whether
        solely or jointly) with the State Bank of Mauritius, or with any other Mauritian
        financial institution.
   f)   To the extent not addressed above, all of the assets identified in Annex A
        (Schedule of Assets of Dag Lars Cramer) to the third letter from Covington &
        Burling LLP to Cleary Gottlieb Steen & Hamilton LLP dated 11 December 2019.


 (4) the following assets of the Third Respondent in particular –


   a) Any interest in the property known as 7 Sunset Acres, Johannesburg, South
        Africa or the net sale money after payment of any mortgages if it has been sold;
   b) Any remaining funds or proceeds relating to the US$3 million bonus promised
        to the Third Respondent by BSGR in about April 2010; and
   c) Any interest in Ennismore Consultants Ltd (the company which received a
        payment of US$2 million from BSGR on or about 6 July 2010) or the funds
        received by or assets held by Ennismore Consultants Ltd for and on behalf of
        the Third Respondent.


 (5) the following assets of the Fourth Respondent in particular –


   a) Any interest in the property known as Flat 9, 54 Pinkas Street, Tel Aviv, Israel
        or the net sale money after payment of any mortgages if it has been sold; and
   b) Any remaining funds or proceeds relating to the US$3.75 million bonus
        promised to the Fourth Respondent by BSGR in about April 2010.
   c) To the extent not addressed above, all of the assets identified in the letter from
        Wallace LLP to Cleary Gottlieb Steen & Hamilton LLP dated 12 December 2019.


 (6) the following assets of the Fifth Respondent in particular –


   a) Any interest in the property known as 1C Hochit St., Yad Binyamin Town, Israel
        or the net sale money after payment of any mortgages if it has been sold;
   b) Any interest in Evergreen Valley Production Ltd (the company which received a
        payment of US$800,000 from BSGR on or about 6 July 2010) or the funds
        received by or assets held by Evergreen Valley Production Ltd for and on behalf
        of the Fifth Respondent;


                                        6
Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 8 of 17



   c) The shares in Tchelet Advisory Services Ltd., or the sale money if they have
       been sold; and
   d) Any remaining funds or proceeds relating to the US$1.2 million bonus promised
       to the Fifth Respondent by BSGR in about April 2010.
   e) To the extent not addressed above, all of the assets identified in the letter from
       Wallace LLP to Cleary Gottlieb Steen & Hamilton LLP dated 12 December 2019.


 (7) the following assets of the Sixth Respondent in particular –


   a) Any interest in the property known as Valparisso, Avenue du Manoir, Ville Au
       Roi, St. Peter Port, Guernsey, GY1 1PE or the net sale money after payment of
       any mortgages if it has been sold; and
   b) Any remaining funds or proceeds relating to the US$250,000 bonus promised
       to the Sixth Respondent by BSGR in about April 2010.
   c) To the extent not addressed above, all of the assets identified in the schedule
       of accounts and assets sent by Peters & Peters Solicitors LLP to Cleary Gottlieb
       Steen & Hamilton LLP dated 10 December 2019.


 (8) the following assets of the Seventh Respondent in particular –


   a) Any remaining funds from the US$500 million initial consideration paid by the
       Third Claimant to BSGR pursuant to the joint venture agreement between the
       First Claimant and BSGR dated 30 April 2010 (the “JVA”); and
   b) The shares in the Eighth Respondent.


 (9) the following assets of the Eighth Respondent in particular –


   a) The shareholdings in the Eighth Respondent’s businesses known respectively
       as BSGR, BSG Real Estate Ltd and Chestergate Investments Limited or the
       sale money if any of them have been sold.
   b) any interest in a Benetti motor yacht and two Bombardier aircraft (models CL-
       600-2B16 and BD 700-1A11); and
   c) Any remaining funds from the US$500 million initial consideration paid by the
       Third Claimant to BSGR on 30 April 2010 pursuant to the JVA and transferred
       to the Eighth Respondent.




                                        7
    Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 9 of 17



  7A.         This Order does not apply to the assets of Conatus Limited (a company registered
              in Mauritius).


  8. If the total value free of charges or other securities (“unencumbered value”) of the
        Respondent’s assets in England and Wales exceeds US$1.85 billion, the Respondent
        may remove any of those assets from England and Wales or may dispose of or deal
        with them so long as the total unencumbered value of that Respondent’s assets still in
        England and Wales remains above US$1.85 billion.


  9. If any Respondent has assets outside England and Wales, he may dispose of or deal
        with those assets so long as the total unencumbered value of his assets in England
        and Wales exceeds US$1.85 billion.


NOTIFICATION INJUNCTION


  10. Until the Effective Return Date Hearing or further order, the Respondent must give the
        Applicant’s solicitors 2 clear working days’ notice of any transaction (or series of
        connected transactions) exceeding £25,000 in value relating to the assets of any
        company which holds or controls its assets in accordance with the Respondent’s direct
        or indirect instructions. Such notice shall (a) state the amount and currency of the
        transaction (or series of transactions) and (b) give a brief description of the purpose of
        the transaction.


  10A.Paragraph 10:


        (1)       does not require the Second Respondent to notify the Applicant’s solicitors of
                  any transaction relating to the assets of Conatus Limited.


        (2)       only applies to the Seventh Respondent and Eighth Respondent in respect of
                  any transaction (or series of transactions) of which it is aware or ought
                  reasonably to be aware.


PROVISION OF INFORMATION
  11. [intentionally blank].


  12. [intentionally blank].




                                                 8
       Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 10 of 17



EXTENSIONS OF TIME FOR PROVISION OF INFORMATION
12A.     There shall be extensions of time in respect of the Respondent’s obligations to provide
         disclosure under paragraphs 11 and 12 of the Ex Parte WFO as follows:


         (1)      The First Respondent shall comply with:
                  (a)    paragraph 11(1) and 11(3) of the Ex Parte WFO by 4pm on 30
                         December 2019; and
                  (b)    paragraph 12 of the Ex Parte WFO by 4pm on 9 January 2020.


         (2)      The Third Respondent shall comply with:
                 (a)     paragraph 11(1) and 11(3) of the Ex Parte WFO by 4pm on 20
                         December 2019; and
                 (b)     paragraph 12 of the Ex Parte WFO by 4pm on 27 December 2019.


         (3)      The Fourth Respondent and Fifth Respondent shall comply with:
                  (a)    paragraph 11(3)(a)-(c) of the Ex Parte WFO by 4pm on 20 December
                         2019; and
                  (b)    paragraph 12 of the Ex Parte WFO by 4pm on 27 December 2019.


         (4)      The Seventh Respondent shall comply with:
                  (a)    paragraph 11(1) and 11(3)(a)-(c) of the Ex Parte WFO by 4pm on 19
                         December 2019; and
                  (b)    paragraph 12 of the Ex Parte WFO by 4pm on 24 December 2019.


         (5)      The Eighth Respondent shall comply with:
                  (a)    paragraph 11(1) and paragraphs 11(3)(a)-(c) of the Ex Parte WFO by
                         4pm on 19 December 2019; and
                  (b)    paragraph 12 of the Ex Parte WFO by 4pm on 24 December 2019.




EXCEPTIONS TO THIS ORDER


   13.


         (1) This Order does not prohibit: (i) the First Respondent from spending £25,000; and
               (ii) the Second, Third, Fourth, Fifth, and Sixth Respondents from each spending
               £10,000 a week towards each of their ordinary living expenses and does not


                                                9
Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 11 of 17



    prohibit any Respondent from spending a reasonable sum on his legal advice and
    representation in these or any other proceedings (anywhere). Further, this Order
    does not prevent the Eighth Respondent from paying a reasonable sum towards
    the reasonably incurred fees and expenses of the joint administrators in connection
    with BSGR’s administration in Guernsey (provided that this shall be without
    prejudice to the Applicant’s ability to apply for variation of this order on or before
    the Effective Return Date Hearing). But before spending any money, the
    Respondent must tell the Applicant’s legal representatives where the money is to
    come from.


 (2) This Order does not prohibit the Respondent from dealing with or disposing of any
    of his assets in the ordinary or proper course of business, but the Respondent must
    give the Applicant’s solicitors 2 clear working days’ notice of his intention of so
    doing in respect of any transactions exceeding £25,000 in value.


 (2A)   Paragraph 13(2) above does not require the Second Respondent to notify the
        Applicant’s solicitors of any transaction relating to the assets of Conatus
        Limited.


 (3) The Respondent may agree with the Applicant’s legal representatives that the
    above spending limits should be increased or that this Order should be varied in
    any other respect, but any agreement must be in writing.


 (4) The Order will cease to have effect if the Respondent –


    a) provides security by paying the sum of US$1.85 billion into Court, to be held to
        the order of the Court; or
    b) makes provision for security in that sum by another method agreed with the
        Applicant’s legal representatives.




                                       10
   Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 12 of 17



COSTS


  14. The costs of this application are reserved to the Judge hearing the application on the
     Effective Return Date Hearing.


VARIATION OR DISCHARGE OF THIS ORDER


  15. Anyone served with or notified of this Order may apply to the Court at any time to vary
     or discharge this Order (or so much of it as affects that person), but they must first
     inform the Applicant’s solicitors. If any evidence is to be relied upon in support of the
     application, the substance of it must be communicated in writing to the Applicant’s
     solicitors in advance.


INTERPRETATION OF THIS ORDER


  16. A Respondent who is an individual who is ordered not to do something must not do it
     himself or in any other way. He must not do it through others acting on his behalf or
     his instructions or with his encouragement.


  17. A Respondent which is not an individual which is ordered not to do something must
     not do it itself or by its directors, officers, partners, employees or agents or in any other
     way.


  17A. “Effective Return Date Hearing” shall mean the earlier of:


         (1) the hearing (provided for in paragraph 2) at which the Set Aside Application(s)
             are finally determined; or


         (2) If no Set Aside Application is issued by any Respondent by the deadline
             imposed by paragraph 2 of this Order, the hearing at which judgment is handed
             down following the trial of the Applicant’s claims in these proceedings.


  17B.   Where an order is expressed to continue until the Effective Return Date Hearing,
         it shall continue until the sealing of any order made following the Effective Return
         Date Hearing.


  18. A working day shall mean a weekday that is not a bank holiday in England and Wales.


                                             11
   Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 13 of 17




PARTIES OTHER THAN THE APPLICANT AND RESPONDENT


  19. Effect of this Order


     It is a contempt of Court for any person notified of this Order knowingly to assist in or
     permit a breach of this Order. Any person doing so may be imprisoned, fined, or
     have their assets seized.


  20. Set off by banks


     This injunction does not prevent any bank from exercising any right of set off it may
     have in respect of any facility which it gave to the Respondent before it was notified
     of this Order.


  21. Withdrawals by the Respondent


     No bank need enquire as to the application or proposed application of any money
     withdrawn by the Respondent if the withdrawal appears to be permitted by this
     Order.


  22. Persons outside England and Wales


     (1) Except as provided in paragraph (2) below, the terms of this Order do not affect or
         concern anyone outside the jurisdiction of this Court.


     (2) The terms of this Order will affect the following persons in a country or state outside
         the jurisdiction of this Court –


         a) The Respondent or its officer or his agent appointed by power of attorney;
         b) Any person who –
           i.    Is subject to the jurisdiction of this Court;
           ii.   Has been given written notice of this Order at his residence or place of
                 business within the jurisdiction of this Court; and
          iii.   Is able to prevent acts or omissions outside the jurisdiction of this Court
                 which constitute or assist in a breach of the terms of this Order; and


                                              12
 Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 14 of 17



      c) Any other person, only to the extent that this Order is declared enforceable by
          or is enforced by a Court in that country or state.


23. Assets located outside England and Wales
   Nothing in this Order shall, in respect of assets located outside England and Wales,
   prevent any third party from complying with –


   (1) what it reasonably believes to be its obligations, contractual or otherwise, under
      the laws and obligations of the country or state in which those assets are situated
      or under the proper law of any contract between itself and the Respondent; and


   (2) any orders of the Courts of that country or state, provided that reasonable notice
      of any application for such an order is given to the Applicant’s solicitors.


24. Service


   Without prejudice to the Respondent’s rights to challenge the jurisdiction of the Courts
   of England and Wales, the Applicants have permission to serve this Order on:


      (1) The    First   Respondent,    by     email   to   Isaac.Barron@asserson.co.uk;
          Steven.Philippsohn@asserson.co.uk; Baruch.Baigel@asserson.co.uk; and
          Aaron.Churney@asserson.co.uk


      (2) The    Second      Respondent        by   email   to   cpollack@cov.com      and
          eeccles@cov.com


      (3) The Third Respondent, Fourth Respondent and Fifth Respondent by email to
          alexander.weinberg@wallace.co.uk and Philip.blyghton@wallace.co.uk


      (4) The Sixth Respondent by email to KEOliver@petersandpeters.com and
          idaskalova@petersandpeters.com and vmeerovich@petersandpeters.com


      (5) The      Seventh       and      Eighth       Respondent       by     email     to
          nicola.boulton@byrneandpartners.com                                          and
          Elizabeth.Seborg@byrneandpartners.com.




                                          13
     Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 15 of 17



        This Order shall be deemed served on the relevant Respondent, and personal service
        shall be dispensed with pursuant to CPR 81.8(2)(b), upon service of the Order by the
        Applicants in accordance with the step(s) identified in respect of that Respondent at
        paragraph 24 above.




COMMUNICATIONS WITH THE COURT


All communications to the Court about this Order should be sent to the Admiralty and
Commercial Court Listing Office, 7 Rolls Building, Fetter Lane, EC4A 1NL, quoting the case
number. The telephone number is 02079476826


The offices are open between 10 a.m. and 4.30 p.m. Monday to Friday.


SCHEDULE A – AFFIDAVITS


[intentionally blank]


SCHEDULE B – UNDERTAKINGS GIVEN TO THE COURT BY THE APPLICANT


    (1) If the Court later finds that this Order has caused loss to the Respondent or any third
        party, and decides that the Respondent or third party should be compensated for that
        loss, the Applicant will comply with any order the Court may make. For the avoidance
        of doubt, this undertaking covers a purported beneficiary of any trust, foundation or
        similar entity whose assets are frozen by this Order in the event that this Order is
        subsequently varied or discharged in respect of such assets.


    (2) The Applicant will cause the written guarantee in the sum of US$20 million issued by
        Commerzbank AG London branch dated 6 December 2019 in respect of the
        Applicant’s obligations under paragraph (1) of Schedule B of the Ex Parte WFO, which
        is stated to expire on 3 April 2020, to either (i) be continued to the Effective Return
        Date Hearing or (ii) be replaced by a guarantee in substantially the same terms which
        shall continue to the Effective Return Date Hearing.


    (3) [intentionally blank].


    (4) [intentionally blank].


                                              14
 Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 16 of 17




(5) [intentionally blank]


(6) Anyone notified of this Order will be given a copy of it by the Applicant’s legal
    representatives.


(7) The Applicant will pay the reasonable costs of anyone other than the Respondent
    which have been incurred as a result of this Order including the costs of finding out
    whether that person holds any of the Respondent’s assets and if the Court later finds
    that this Order has caused such person loss, and decides that such person should be
    compensated for that loss, the Applicant will comply with any order the Court may
    make.


(8) If this Order ceases to have effect (for example, if the Respondent provides security),
    the Applicant will immediately take all reasonable steps to inform in writing anyone to
    whom he has given notice of this Order, that it has ceased to have effect.


(9) The Applicant will not without the permission of the Court use any information obtained
    as a result of this Order for the purpose of any civil or criminal proceedings, either in
    England and Wales or in any other jurisdiction, other than this claim.


(10) The Applicant will not without the permission of the Court seek to enforce this Order
     in any country outside England and Wales or seek an order of a similar nature
     including orders conferring a charge or other security against the Respondent or the
     Respondent’s assets.


(11) Pending further order of the Court, the Applicant shall not disclose Annex A (Schedule
     of Assets of Dag Lars Cramer) to the third letter from Covington & Burling LLP to
     Cleary Gottlieb Steen & Hamilton LLP dated 11 December 2019 or the affidavit to be
     given by the Second Respondent pursuant to paragraph 12 of the Ex Parte WFO to
     any other Respondent without giving the Second Respondent 3 clear working days’
     notice.




                                           15
   Case 1:20-mc-00212-AJN Document 31-9 Filed 06/26/20 Page 17 of 17



SCHEDULE C – UNDERTAKINGS GIVEN TO THE COURT BY THE SECOND
RESPONDENT


    (1)   Until the Effective Return Date Hearing or further order, the Second Respondent
          undertakes that he will not dispose, deal with or diminish the value of any of the
          assets of Conatus Limited (a) unless the total unencumbered value (as defined
          in paragraph 8 of the Order) of the Second Defendant’s assets exceeds US$1.85
          billion; or (b) the dealing with or disposal of any of those assets is in the ordinary
          or proper course of business.


    (2)   Until the Effective Return Date Hearing or further order, the Second Respondent
          undertakes that he will give the Applicant’s solicitors 3 clear working days’ notice
          of any transaction (or series of connected transactions) exceeding £25,000 in
          value relating to the assets of Conatus Limited. Such notice shall (a) state the
          amount and currency of the transaction (or series of transactions); and (b) give a
          brief description of the purpose of the transaction (including, in relation to
          diamond purchases/sales above £25,000 in value, a copy of the relevant contract
          and invoice(s)).


    (3)   By 4.30pm on 23 December 2019 the Second Respondent shall provide an
          explanation as to the basis on which his asset disclosure (given pursuant to
          paragraphs 11 and 12 of the Ex Parte WFO) should not be disclosed to any other
          Respondent. Such clarification shall be provided in a letter from the Second
          Respondent’s solicitors to the Applicant’s solicitors.




      NAME AND ADDRESS OF APPLICANT’S LEGAL REPRESENTATIVES


                       The Applicant’s legal representatives are –
                         Cleary Gottlieb Steen & Hamilton LLP
                                   2 London Wall Place
                              London EC2Y 5AU, England
                      T: +44 20 7614 2364 | F: +44 20 7600 1698
                                    jbrady@cgsh.com




                                            16
